SENTENCIA
En el caso de autos se cuestionó si la parte demandada fue debidamente emplazada. Resolvemos en la afirmativa.
Por lo tanto, se expide el recurso de “certiorari” solicitado y se revoca la decisión del Tribunal de Apelaciones. Devol-vemos el caso al Tribunal de Primera Instancia, Sala Superior de Aguada, para que continúe con los procedimientos conforme a lo aquí resuelto.
*650Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo Interina. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Hernández Den-ton y la Jueza Asociada Señora Fiol Matta. Los Jueces Aso-ciados Señores Rebollo López y Rivera Pérez concurrieron con el resultado sin opinión escrita. La Juez Asociada Se-ñora Rodríguez Rodríguez disintió sin opinión escrita.
(Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina